1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8                               ----oo0oo----

9

10   SCOTT JOHNSON,                         No. 2:16-cv-02931 WBS KJN
11                 Plaintiff,

12        v.                                JUDGMENT
13   HEY NOW PROPERTIES, LLC, a
     California Limited Liability
14   Company; ALLA MANUKYAN; and DOES
     1-10,
15
                   Defendant.
16

17
                                ----oo0oo----
18

19              In accordance with the court’s orders on May 16, 2018
20   (Docket No. 28) and February 13, 2019 (Docket No. 47), judgment
21   is hereby entered in favor of plaintiff Scott Johnson and against
22   defendants Hey Now Properties, LLC and Alla Manukyan in the
23   amount of $8,000.00 in statutory damages, $12,267.00 in
24   attorneys’ fees, and $450 in costs for a total judgment of
25   $20,717.00.
26              IT IS SO ORDERED.
27   Dated:    April 3, 2019
28
                                        1
